EXHIBIT 10.40
AMENDED AND RESTATED SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), dated as of
December 31, 2009, is entered into by and between ORWELL NATURAL GAS COMPANY, an
Ohio corporation (the “Debtor”), and THE HUNTINGTON NATIONAL BANK, a national
banking association (the “Lender”).
WITNESSETH THAT:
     WHEREAS, the Debtor is (or will be with respect to after-acquired property)
the legal and beneficial owner and the holder of the Collateral (as defined in
Section 1 hereof); and
     WHEREAS, the Debtor and the Lender are party to that certain Commercial
Security Agreement dated December 9, 2008 (the “Existing Security Agreement”)
entered into in connection with that certain Business Loan Agreement of even
date therewith between the Debtor and the Lender (the “Existing Loan Agreement”)
pursuant to which the Lender made certain loans and extensions of credit to the
Debtor; and
     WHEREAS, pursuant to that certain Amended and Restated Loan Agreement (as
it may hereafter from time to time be further restated, amended, modified or
supplemented, the “Credit Agreement”) dated as of even date herewith by and
among the Lender, the Debtor as the Borrower named therein, and the Guarantors,
parties thereto have amended and restated the Existing Loan Agreement, pursuant
to which the Lender has agreed to continue to make certain loans and other
extensions of credit to the Debtor; and
     WHEREAS, the obligation of the Lender to continue to make loans and extend
credit under the Credit Agreement is subject to the condition, among others,
that the Debtor secure the Debtor’s obligations to the Lender under the Credit
Agreement, the other Loan Documents and otherwise as more fully described herein
in the manner set forth herein.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:
     1. Terms which are defined in the Credit Agreement and not otherwise
defined herein are used herein as defined therein. The following words and terms
shall have the following meanings, respectively, unless the context hereof
otherwise clearly requires:
          (i) “Code” means the Uniform Commercial Code as in effect in the State
of Ohio on the date hereof and as amended from time to time except to the extent
that the conflict of law rules of such Uniform Commercial Code shall apply the
Uniform Commercial Code as in effect from time to time in any other state to
specific property or other matters.
          (ii) “Collateral” means all of the Debtor’s right, title and interest
in, to and under the following described property of the Debtor (each
capitalized term used in this definition shall have in this Agreement the
meaning given to it by the Code):
          (a) all now existing and hereafter acquired or arising Accounts, Goods
(excluding Inventory), Health Care Insurance Receivables, General Intangibles,
Payment

 



--------------------------------------------------------------------------------



 



Intangibles, Deposit Accounts, Chattel Paper (including, without limitation,
Electronic Chattel Paper), Documents, Instruments, Software, Investment
Property, Letters of Credit, Letter of Credit Rights, advices of credit, money,
Commercial Tort Claims as listed on Schedule B hereto (as such Schedule is
amended or supplemented from time to time), Equipment, Fixtures, and Supporting
Obligations, together with all products of and Accessions to any of the
foregoing and all Proceeds of any of the foregoing (including without limitation
all insurance policies and proceeds thereof);
          (b) to the extent, if any, not included in clause (a) above, each and
every other item of personal property and fixtures (excluding Inventory),
whether now existing or hereafter arising or acquired, including, without
limitation, all licenses, contracts and agreements, and all collateral for the
payment or performance of any contract or agreement, together with all products
and Proceeds (including all insurance policies and proceeds) of any Accessions
to any of the foregoing; and
          (c) all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including without limitation, source code, object code and related
manuals and documentation and all licenses to use such software) for accessing
and manipulating such information.
          (iii) “Debt” shall mean and include the following: (a) all now
existing and hereafter arising Indebtedness and Obligations of the Debtor to the
Lender under the Credit Agreement, the other Loan Documents entered into between
the Debtor and the Lender, including all obligations, liabilities, and
indebtedness, whether for principal, interest, fees, expenses, or otherwise, of
the Debtor to the Lender, now existing or hereafter incurred under the Credit
Agreement or the Notes or the Guaranty Agreement or any of the other Loan
Documents as any of the same or any one or more of them may from time to time be
amended, restated, modified, or supplemented, together with any and all
extensions, renewals, refinancings, and refundings thereof in whole or in part
(and including obligations, liabilities, and indebtedness arising or accruing
after the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Debtor or which would have arisen or accrued but
for the commencement of such proceeding, even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all obligations, liabilities and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied);
(b) all reimbursement obligations of the Debtor with respect to any one or more
Letters of Credit issued by Lender; (c) all indebtedness, loans, obligations,
expenses and liabilities of the Debtor to the Lender arising out of any interest
rate protection agreement or cash management agreement provided by the Lender;
and (d) any sums advanced by the Lender or which may otherwise become due
pursuant to the provisions of the Credit Agreement, the Notes, this Agreement,
or any other Loan Documents or pursuant to any other document or instrument at
any time delivered to the Lender in connection therewith, including commitment,
letter of credit, Lender or other fees and charges, and indemnification
obligations under any such document or instrument, together with all interest
payable on any of the foregoing, whether such sums are

-2-



--------------------------------------------------------------------------------



 



advanced or otherwise become due before or after the entry of any judgment for
foreclosure or any judgment on any Loan Document or with respect to any default
under any of the Debt.
          (iv) “Receivables” means all of the Collateral except Equipment,
Goods, Deposit Accounts, Software, Investment Property and Fixtures.
     2. As security for the due and punctual payment and performance of the Debt
in full, the Debtor hereby agrees that the Lender shall have, and the Debtor
hereby grants to and creates in favor of the Lender, a continuing first priority
lien on and security interest under the Code in and to the Collateral subject
only to Permitted Encumbrances. Without limiting the generality of Section 4
below, the Debtor further agrees that with respect to each item of Collateral as
to which (i) the creation of a valid and enforceable security interest is not
governed exclusively by the Code or (ii) the perfection of a valid and
enforceable first priority security interest therein under the Code cannot be
accomplished either by the Lender taking possession thereof or by the filing in
appropriate locations of appropriate Code financing statements, the Debtor will
at its expense execute and deliver to the Lender and hereby does authorize the
Lender to execute and file such documents, agreements, notices, assignments and
instruments and take such further actions as may be reasonably requested by the
Lender from time to time for the purpose of creating a valid and perfected first
priority lien and security interest on such item, subject only to Permitted
Encumbrances, enforceable against the Debtor and all third parties to secure the
Debt.
     3. The Debtor represents and warrants to the Lender, subject to any and all
regulations affecting the Debtor by the nature of its business as a public
utility, that (a) the Debtor has good and marketable title to the Collateral,
(b) except for the security interest granted to and created in favor of the
Lender and Permitted Encumbrances, all the Collateral is free and clear of any
Encumbrance, (c) the Debtor will defend the Collateral against all material
claims and demands of all persons at any time claiming the same or any interest
therein, (d) each Account and General Intangible is genuine and enforceable in
accordance with its terms, subject to reasonable reserves on the Debtor’s
financial statements, and the Debtor will defend the same against all claims,
demands, recoupment, setoffs, and counterclaims at any time asserted, and (e) at
the time any Account or General Intangible becomes subject to this Agreement,
each such Account or General Intangible will be a good and valid Account
representing a bona fide sale of goods or services by the Debtor and such goods
will have been shipped to the respective account debtors or the services will
have been performed for the respective account debtors (or for those on behalf
of whom the account debtors are obligated on the Accounts), and no such Account
or General Intangible will at such time be subject to any claim for credit,
allowance, setoff, recoupment, defense, counterclaim or adjustment by any
account debtor or otherwise, subject to reasonable reserves on the Debtor’s
financial statements, (f) the exact legal name of the Debtor is as set forth on
the signature page hereto, and (g) the state of incorporation, formation or
organization as applicable, of the Debtor is as set forth on Schedule A hereto.
     4. The Debtor will faithfully preserve and protect the Lender’s security
interest in the Collateral as a prior perfected security interest under the
Code, superior and prior to the rights of all third Persons, except for holders
of Permitted Encumbrances, and will do all such other acts and things and will,
upon request therefor by the Lender, execute, deliver, file and record, and the
Debtor hereby authorizes the Lender to so file, all such other documents and
instruments, including, without limitation, financing statements, security
agreements, assignments and

-3-



--------------------------------------------------------------------------------



 



documents and powers of attorney with respect to the Collateral, and pay all
filing fees and taxes related thereto, as the Lender in its reasonable
discretion may deem necessary or advisable from time to time in order to attach,
continue, preserve, perfect, and protect said security interest (including the
filing at any time or times after the date hereof of financing statements under,
and in the locations advisable pursuant to, the Code); and the Debtor hereby
irrevocably appoints the Lender, its officers, employees and agents, or any of
them, as attorneys-in-fact for the Debtor to execute, deliver, file and record
such items for the Debtor and in the Debtor’s name, place and stead. This power
of attorney, being coupled with an interest, shall be irrevocable for the life
of this Agreement.
     5. The Debtor covenants and agrees, subject to restrictions imposed by any
applicable law or regulation, that:
          (i) it will defend the Lender’s right, title and lien on and security
interest in and to the Collateral and the proceeds thereof against the claims
and demands of all Persons whomsoever, other than any Person claiming a right in
the Collateral pursuant to an agreement between such Person and the Lender;
          (ii) it will not suffer or permit to exist on any Collateral any
Encumbrance except for Permitted Encumbrances;
          (iii) it will not take or omit to take any action, the taking or the
omission of which might result in a material alteration (except as permitted by
the Credit Agreement) or impairment of the Collateral or of the Lender’s rights
under this Agreement;
          (iv) it will not sell, assign or otherwise dispose of any portion of
the Collateral except as permitted in Section 6.6 [Disposition of Assets] of the
Credit Agreement;
          (v) it will (a) except for such Collateral delivered to the Lender
pursuant to this Section or otherwise now or hereafter under the control of the
Lender, obtain and maintain sole and exclusive possession of the Collateral,
(b) maintain its chief executive office and keep the Collateral and all records
pertaining thereto at the locations specified on the Security Interest Data
Summary attached as Schedule A hereto, unless it shall have given the Lender
prior notice and taken any action reasonably requested by the Lender to maintain
its security interest therein, (c) notify the Lender if an Account becomes
evidenced or secured by an Instrument or Chattel Paper and deliver to the Lender
upon the Lender’s request therefor all Collateral consisting of Instruments and
Chattel Paper immediately upon the Debtor’s receipt of a request therefor,
(d) deliver to the Lender possession of all Collateral the possession of which
is required to perfect the Lender’s lien thereon or security interest therein or
the possession of which grants priority over a Person filing a financing
statement with respect thereto, (e) execute control agreements and cause, to the
best of its ability, other Persons to execute acknowledgments in form and
substance reasonably satisfactory to the Lender evidencing the Lender’s control
with respect to all Collateral the control or acknowledgment of which perfects
the Lender’s security interest therein, including Letters of Credit, Letter of
Credit Rights, Electronic Chattel Paper, Deposit Accounts and Investment
Property, and (f) keep materially accurate and complete books and records
concerning the Collateral and such other books and records as the Lender may
from time to time reasonably require; and

-4-



--------------------------------------------------------------------------------



 



          (vi) it will promptly furnish to the Lender such information and
documents relating to the Collateral as the Lender may reasonably request,
including, without limitation, all invoices, Documents, contracts, Chattel
Paper, Instruments and other writings pertaining to the Debtor’s contracts or
the performance thereof, all of the foregoing to be certified upon request of
the Lender by an authorized officer of the Debtor;
          (vii) it shall immediately notify the Lender if any Account arises out
of contracts with the United States or any department, agency or instrumentality
thereof or any one or more of the states of the United States or any department,
agency, or instrumentality thereof, and upon the request of the Lender will
execute any instruments and take any steps required by the Lender so that all
monies due and to become due under such contract shall be assigned to the Lender
and notice of the assignment given to and acknowledged by the appropriate
government agency or authority under the Federal Assignment of Claims Act;
          (viii) the Debtor will not change its state of incorporation,
formation or organization without the prior written consent of the Lender;
          (ix) the Debtor will not change its name without providing thirty
(30) days prior written notice to the Lender;
          (x) except as otherwise permitted by the Credit Agreement, the Debtor
shall preserve its corporate existence and shall not (a) in one, or a series of
related transactions, merge into or consolidate with any other entity, the
survivor of which is not the Debtor, or (b) sell all or substantially all or its
assets;
          (xi) If the Debtor shall at any time acquire a Commercial Tort Claim,
the Debtor shall promptly notify the Lender in a writing signed by the Debtor of
the details thereof and grant to the Lender in such writing a security interest
therein and in the proceeds thereof, with such writing to be in forms and
substance reasonably satisfactory to the Lender and such writing shall
constitute a supplement to Schedule B hereto;
          (xii) The Debtor hereby authorizes the Lender to, at any time and from
time to time, file in any one or more jurisdictions financing statements that
describe the Collateral, together with continuation statements thereof and
amendments thereto, and which contain any information required by the Code or
any other applicable statute applicable to such jurisdiction for the sufficiency
or filing office acceptance of any financing statements, continuation
statements, or amendments. The Debtor agrees to furnish any such information to
the Lender promptly upon request. Any such financing statements, continuation
statements, or amendments may be signed by the Lender on behalf of the Debtor if
the Lender so elects and may be filed at any time in any jurisdiction; and
          (xiii) the Debtor shall at any time and from time to time take such
steps as the Lender may reasonably request as are necessary for the Lender to
insure the continued perfection of the Lender’s security interest in the
Collateral with the same priority required hereby and the preservation of its
rights therein.
     6. The Debtor assumes full responsibility for taking any and all necessary
steps to preserve the Lender’s rights with respect to the Collateral against all
Persons other than anyone

-5-



--------------------------------------------------------------------------------



 



asserting rights in respect of a Permitted Encumbrance. The Lender shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Lender takes such action for that purpose as
the Debtor shall request in writing, provided that such requested action will
not, in the judgment of the Lender, impair the security interest in the
Collateral created hereby or the Lender’s rights in, or the value of, the
Collateral, and provided further that such written request is received by the
Lender in sufficient time to permit the Lender to take the requested action.
     7. (i) At any time and from time to time whether or not an Event of Default
then exists and without prior notice to or consent of the Debtor, the Lender may
at its option take such actions as the Lender deems appropriate (a) to attach,
perfect, continue, preserve and protect the Lender’s first priority security
interest in or lien on the Collateral, (b) to inspect, audit and verify the
Collateral, including reviewing all of the Debtor’s books and records and
copying and making excerpts therefrom, and (c) to add all liabilities,
obligations, costs and expenses reasonably incurred in connection with the
foregoing clauses (a) and (b) to the Debt, to be paid by the Debtor to the
Lender upon demand;
          (ii) At any time and from time to time after an Event of Default
exists and is continuing and without prior notice to or consent of the Debtor,
the Lender may at its option take such action as the Lender deems appropriate
(a) to maintain, repair, protect and insure the Collateral, and/or (b) to
perform, keep, observe and render true and correct any and all covenants,
agreements, representations and warranties of the Debtor hereunder, and (c) to
add all liabilities, obligations, costs and expenses reasonably incurred in
connection with the foregoing clauses (a) and (b) to the Debt, to be paid by the
Debtor to the Lender upon demand.
     8. After there exists any Event of Default which has not been cured or
waived under the Credit Agreement:
          (i) The Lender shall have and may exercise all the rights and remedies
available to a secured party under the Code in effect at the time, and such
other rights and remedies as may be provided by law and as set forth below,
including without limitation to take over and collect all of the Debtor’s
Receivables and all other Collateral, and to this end the Debtor hereby appoints
the Lender, its officers, employees and agents, as its irrevocable, true and
lawful attorneys-in-fact with all necessary power and authority to (a) take
possession immediately, with or without notice, demand, or legal process, of any
of or all of the Collateral wherever found, and for such purposes, enter upon
any premises upon which the Collateral may be found and remove the Collateral
therefrom, (b) require the Debtor to assemble the Collateral and deliver it to
the Lender or to any place designated by the Lender at the Debtor’s expense,
(c) receive, open and dispose of all mail addressed to the Debtor and notify
postal authorities to change the address for delivery thereof to such address as
the Lender may designate, (d) demand payment of the Receivables, (e) enforce
payment of the Receivables by legal proceedings or otherwise, (f) exercise all
of the Debtor’s rights and remedies with respect to the collection of the
Receivables, (g) settle, adjust, compromise, extend or renew the Receivables,
(h) settle, adjust or compromise any legal proceedings brought to collect the
Receivables, (i) to the extent permitted by applicable law, sell or assign the
Receivables upon such terms, for such amounts and at such time or times as the
Lender deems advisable, (j) discharge and release the Receivables, (k) take
control, in any manner, of any item of payment or proceeds from any account
debtor, (l) prepare,

-6-



--------------------------------------------------------------------------------



 



file and sign the Debtor’s name on any Proof of Claim in Bankruptcy or similar
document against any account debtor, (m) prepare, file and sign the Debtor’s
name on any notice of lien, assignment or satisfaction of lien or similar
document in connection with the Receivables, (n) do all acts and things
necessary, in the Lender’s sole discretion, to fulfill the Debtor’s or any
Guarantor’s obligations to the Lender under the Credit Agreement, Loan Documents
or otherwise, (o) endorse the name of the Debtor upon any check, Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to the Receivables; (p) use the Debtor’s stationery and
sign the Debtor’s name to verifications of the Receivables and notices thereof
to account debtors; (q) access and use the information recorded on or contained
in any data processing equipment or computer hardware or software relating to
the Receivables or other Collateral or proceeds thereof to which the Debtor has
access, (r) demand, sue for, collect, compromise and give acquittances for any
and all Collateral, (s) prosecute, defend or compromise any action, claim or
proceeding with respect to any of the Collateral, and (t) take such other action
as the Lender may deem appropriate, including extending or modifying the terms
of payment of the Debtor’s debtors. This power of attorney, being coupled with
an interest, shall be irrevocable for the life of this Agreement. To the extent
permitted by law, the Debtor hereby waives all claims of damages due to or
arising from or connected with any of the rights or remedies exercised by the
Lender pursuant to this Agreement, except claims for physical damage to the
Collateral arising from gross negligence or willful misconduct by the Lender.
          (ii) The Lender shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
law (it being agreed by the Debtor that, in the absence of any contrary
requirement of law, ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Lender, in its sole discretion, may deem advisable. Such
sales may be adjourned from time to time with or without notice. The Lender
shall have the right to conduct such sales on the Debtor’s premises or elsewhere
and shall have the right to use the Debtor’s premises without charge for such
sales for such time or times as the Lender may see fit. The Lender may purchase
all or any part of the Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of such purchase price, may set off the
amount of such price against the Debt.
          (iii) The Debtor, at its cost and expense (including the cost and
expense of any of the following referenced consents, approvals etc.) will
promptly execute and deliver or cause the execution and delivery of all
applications, certificates, instruments, registration statements, and all other
documents and papers the Lender may request in connection with the obtaining of
any consent, approval, registration, qualification, permit, license,
accreditation, or authorization of any other Governmental Authority or other
Person necessary or appropriate for the effective exercise of any rights
hereunder or under the other Loan Documents. Without limiting the generality of
the foregoing, the Debtor agrees that in the event the Lender shall exercise its
rights hereunder or pursuant to the other Loan Documents, to sell, transfer, or
otherwise dispose of, or vote, consent, operate, or take any other action in
connection with any of the Collateral, the Debtor shall execute and deliver (or
cause to be executed and delivered) all applications, certificates, assignments
and other documents that the Lender requests to facilitate such actions and
shall otherwise promptly, fully, and diligently cooperate with the Lender and
any other Persons in making any application for the prior consent or approval of
any Governmental

-7-



--------------------------------------------------------------------------------



 



Authority or any other Person to the exercise by the Lender of any such rights
relating to all or any of the Collateral. Furthermore, because the Debtor agrees
that the remedies at law of the Lender for failure of the Debtor to comply with
this Subsection (iii) would be inadequate, and that any such failure would not
be adequately compensable in damages, the Debtor agrees that this Subsection
(iii) may be specifically enforced.
          (iv) Without limiting the rights and remedies of the Lender otherwise
provided hereunder and under the other Loan Documents, the Lender may, without
notice to the Debtor which notice is expressly waived by the Debtor, in order to
better secure the Lender, to the extent permitted by law, direct the account
debtors to make payments of all monies paid or payable thereon directly to the
Lender or to a lockbox designated by the Lender (and, at the request of the
Lender, the Debtor shall indicate on all billings that payments thereon are to
be made to the Lender) and give any account debtors so notified and directed the
receipt of the Lender for any such payment as a full release for the amount so
paid.
     9. The lien on and security interest in the Debtor’s Collateral granted to
and created in favor of the Lender by this Agreement shall be for the benefit of
the Lender. The Debtor shall remain liable to the Lender for and shall pay to
the Lender, for the Lender’s benefit, any deficiency which may remain after such
sale or collection.
     10. If the Lender repossesses or seeks to repossess any of the Collateral
pursuant to the terms hereof because of the occurrence of an Event of Default,
then to the extent it is commercially reasonable for the Lender to store any
Collateral on any of the Debtor’s premises, the Debtor hereby agrees to lease to
the Lender on a month-to-month tenancy for a period not to exceed one hundred
twenty (120) days at the Lender’s election, at a rental of One Dollar ($1.00)
per month, the premises on which the Collateral is located, provided it is
located on premises owned or leased by the Debtor. The foregoing rights shall be
in addition to all rights of Lender granted under the Mortgages conveyed by the
Debtor to the Lender.
     11. No failure or delay on the part of the Lender in exercising any right,
remedy, power or privilege hereunder shall operate as a waiver thereof or of any
other right, remedy, power or privilege of the Lender hereunder; nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No waiver of a single Event of Default shall
be deemed a waiver of a subsequent Event of Default. All waivers under this
Agreement must be in writing. The rights and remedies of the Lender under this
Agreement are cumulative and in addition to any rights or remedies which it may
otherwise have, and the Lender may enforce any one or more remedies hereunder
successively or concurrently at its option.
     12. All notices, statements, requests and demands given to or made upon
either party hereto in accordance with the provisions of this Agreement shall be
given or made as provided in Section 10.3 [Notices] of the Credit Agreement.
     13. The Debtor agrees that as of the date hereof, all information contained
on the Security Interest Data Schedule attached hereto as Schedule A is accurate
and complete and contains no omission or misrepresentation. The Debtor shall
promptly notify the Lender, and in any case within fifteen (15) days, of any
changes in the information set forth thereon.

-8-



--------------------------------------------------------------------------------



 



     14. The Debtor acknowledges that the provisions hereof giving the Lender
rights of access to books, records and information concerning the Collateral and
the Debtor’s operations and providing the Lender access to the Debtor’s premises
are intended to afford the Lender with immediate access to current information
concerning the Debtor and its activities, including without limitation, the
value, nature and location of the Collateral so that the Lender can, among other
things, make an appropriate determination after the occurrence of an Event of
Default, whether and when to exercise its other remedies hereunder and at law,
including without limitation, instituting a replevin action should the Debtor
refuse to turn over any Collateral to the Lender. The Debtor further
acknowledges that should the Debtor at any time fail to promptly provide such
information and access to the Lender, the Debtor acknowledges that the Lender
would have no adequate remedy at law to promptly obtain the same. The Debtor
agrees that the provisions hereof may be specifically enforced by the Lender and
waives any claim or defense in any such action or proceeding that the Lender has
an adequate remedy at law.
     15. This Agreement shall be binding upon and inure to the benefit of the
Lender and its successors and assigns, and the Debtor and each of its successors
and assigns, except that the Debtor may not assign or transfer the Debtor’s
obligations hereunder or any interest herein.
     16. This Agreement shall be deemed to be a contract under the laws of the
State of Ohio and for all purposes shall be governed by and construed in
accordance with the laws of said State excluding its rules relating to conflicts
of law.
     17. Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     18. The Debtor hereby irrevocably submits to the nonexclusive jurisdiction
of the Court of Common Pleas of Lake County, Ohio or of the District Court of
the United States for the Northern District of Ohio in any action or proceeding
arising out of or relating to this Agreement, and the Debtor hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in the Court of Common Pleas of Lake County, Ohio or the District
Court of the United States for the Northern District of Ohio. The Debtor hereby
waives to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action or proceeding.
     19. THE DEBTOR AND THE LENDER EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY A
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER,
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS
RELATING THERETO.
     20. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. The Debtor acknowledges and agrees that
a telecopy transmission to the Lender of the signature pages hereof

-9-



--------------------------------------------------------------------------------



 



purporting to be signed on behalf of the Debtor shall constitute effective and
binding execution and delivery hereof by the Debtor.
     21. The Existing Security Agreement is hereby amended and restated in its
entirety as provided herein, and this Agreement is not intended to constitute,
nor does it constitute, an interruption, suspension of continuity, satisfaction,
discharge of prior duties, novation, or termination of the liens, security
interests, indebtedness, loans, liabilities, expenses, or obligations under the
Existing Loan Agreement, and as the Existing Loan Agreement has been amended and
restated by the Credit Agreement, or the Existing Security Agreement. The Debtor
and the Lender acknowledge and agree that the Existing Security Agreement has
continued to secure the indebtedness, loans, liabilities, expenses, and
obligations under the Existing Loan Agreement, and as so amended and restated by
the Credit Agreement, since the date of execution of the Existing Security
Agreement; and that this Agreement is entitled to all rights and benefits
originally pertaining to the Existing Security Agreement.
[SIGNATURE PAGE FOLLOWS]

-10-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth.

            ORWELL NATURAL GAS COMPANY
      By:   /s/ Richard M. Osborne   (Seal)       Name:   Richard M. Osborne   
    Title:   Chairman and COO     

            THE HUNTINGTON NATIONAL BANK
      By:   /s/ Bruce G. Shearer         Name:   Bruce G. Shearer       
Title:   Senior Vice President     

